Citation Nr: 1713082	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, alcohol dependence, and cannabis dependence.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU) prior to July 28, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Army from October 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2015, the Veteran's claim for an increased initial rating for service-connected PTSD was remanded along with the issue of entitlement to TDIU for additional development.  While on remand, the RO issued a July 2015 rating decision that granted a TDIU rating, effective July 28, 2015.  The Veteran disagrees with the effective date assigned for his TDIU rating.  See September 2015 notice of disagreement.  Although the July 2015 rating decision advised the Veteran that his award of a TDIU rating represented "a total grant of benefits sought on appeal for this issue," and thus the RO addressed anew the issue of entitlement to an effective date earlier than July 28, 2015, for entitlement to TDIU in a February 2017 statement of the case (SOC), the Board notes that the Veteran's claim for a TDIU rating was raised in conjunction with his pending claim for an increased initial rating for his PTSD.  Accordingly, the issue of entitlement to TDIU, prior to July 28, 2015, remains on appeal (and need not be separately appealed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the RO separately addressed the issue of the effective date to be assigned for the Veteran's award of a TDIU rating in a February 2017 SOC.  That same month, the Veteran responded to the February 2017 SOC with a VA Form 9, substantive appeal.  In that form, the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ).  As such, a hearing should be scheduled.
The issue of entitlement to an initial rating in excess of 70 percent for PTSD is inextricably intertwined with the issue of entitlement to TDIU prior to July 28, 2015, as the Veteran asserts that he is unemployable due to his PTSD.  Therefore, it too will be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before a VLJ.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

